Order, so far as appealed from, denying plaintiff’s motion to strike out as insufficient in law the first affirmative defense in defendant’s amended answer, unanimously affirmed, without costs. Order, so far as appealed from, denying plaintiff’s motion under rule 103 of the Rules of Civil Practice to strike out certain allegations and exhibits contained in the first affirmative defense, unanimously modified by striking from defendant’s amended answer the exhibit annexed and subjoined to Exhibit F containing the observations of the Municipal Court justice on the motion to set aside the verdict, and, as so modified, affirmed, without costs. No opinion. Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.